FILED
                           NOT FOR PUBLICATION
                                                                            MAR 29 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CATHY A. REYNOLDS, 2008                          No.   15-15710
REVOCABLE TRUST, et al.,
                                                 D.C. No.
              Plaintiff-Appellants,              2:12-cv-00417-JAM-DAD

 v.
                                                 MEMORANDUM*
METROPOLITAN LIFE INSURANCE
CO.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                       Argued and Submitted March 13, 2017
                            San Francisco, California

Before: FERNANDEZ and WATFORD, Circuit Judges, and STATON,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
                                                                             Page 2 of 3
      Plaintiffs appeal the district court’s order granting summary judgment in

favor of Defendant declaring that Plaintiffs’ state-law claims are pre-empted by

ERISA. We affirm.

      An order granting summary judgment and the conclusion that a state-law

claim is pre-empted by ERISA are reviewed de novo. See Greany v. Western Farm

Bureau Life Ins. Co., 973 F.2d 812, 816 (9th Cir. 1992).

      ERISA contains a broad pre-emption provision that applies when a state law

“relate[s] to” employee benefit plans. 29 U.S.C. § 1144(a); Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 45 (1987). “A law ‘relates to’ an employee benefit plan . . .

if it has a connection with or reference to such a plan.” Shaw v. Delta Air Lines,

Inc., 463 U.S. 85, 96–97 (1983). A state law may be pre-empted “even if the law

is not specifically designed to affect such plans, or the effect is only indirect.”

Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 139 (1990).

      Here, Plaintiffs claimed benefits under two life insurance policies held by

the same individual. One was an ERISA-governed group life insurance policy

(“ERISA Policy”), and the other was an individual life insurance policy obtained

through a right to conversion provided by the ERISA Policy. The ERISA Policy

contains a “One Payment Only” provision that applies when a policyholder holds

both the ERISA Policy and a converted policy. Under the terms of the “One
                                                                          Page 3 of 3
Payment Only” provision, the beneficiaries may recover benefits under the ERISA

Policy only if the converted policy is returned to the insurer without any claim.

When Plaintiffs filed claims under both policies, Defendant necessarily had to

consider the “One Payment Only” provision in the ERISA Policy to decide

whether to pay benefits under either policy. Thus, the converted policy relates to

the ERISA Policy.

      Although Plaintiffs argue that Waks v. Empire Blue Cross/Blue Shield, 263

F.3d 872 (9th Cir. 2001), governs this case, Waks did not address situations in

which a policyholder holds an ERISA policy and a converted policy

simultaneously, and the ERISA policy contains provisions that affect interpretation

of the converted policy. Such is the case here, and ERISA therefore preempts

Plaintiffs’ state-law claims.

      AFFIRMED.